Citation Nr: 0322678	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  01-09 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to specially adapted housing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from May 1976 to November 1981, 
with an additional 18 years of prior unverified service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the above claim.  

The RO determined that entitlement to specially adapted 
housing was not established because a qualifying disability 
was not found.  In March 2002, the representative suggested 
that the issue of entitlement to loss or loss of use of the 
lower extremities due to bilateral peripheral neuropathy was 
inextricably intertwined with the issue on appeal.  In a 
statement received in August 2003, the representative listed 
the latter issue as a part of this appeal.  However, the 
Board notes that in the September 2001 Statement of the Case 
(SOC) the RO addressed the question of whether or not the 
veteran has loss of use of the lower extremities so affecting 
the the functions of balance and propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair under 38 C.F.R. § 3.809 (West 2002).  Thus, this 
"underlying" issue, although not stated as a separate 
issue, has been determined, and the Board concludes that it 
need not be separately stated.  A separate issue of 
compensation for loss of use of the lower extremities for 
purposes of special monthly compensation under 38 C.F.R. 
§ 3.350 is not an issue under the jurisdiction of the Board 
in this appeal.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 477 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Unfortunately, a remand is required for compliance with the 
duty to notify and assist provisions contained in the VCAA.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim of entitlement to 
specially adapted housing so that he is afforded every 
possible consideration.

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  In an effort to assist the RO, the Board 
has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

For example, on his substantive appeal, VA Form 9, received 
in November 2001, the veteran indicated that he did not want 
a Board hearing.  In a Memorandum from his representative 
received on March 8, 2002, the veteran requested a local 
hearing before a DRO (Decision Review Officer).  In an August 
2003 statement, the representative reminded VA that in March 
2002 the veteran had requested a personal hearing, and asked 
that VA address the personal hearing request.  The RO should 
schedule such a hearing.  

VA outpatient treatment records of 2000 suggest lower 
extremity problems primarily due to degenerative arthritis of 
the hips.  However, a June 2001 outpatient treatment record 
indicates balance problems due to diabetic peripheral 
neuropathy, a service-connected disability.  Further 
examination of the veteran is warranted.  The RO should also 
obtain current VA treatment records.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Obtain VA treatment records of the 
veteran from June 2001 to the present.

3.  Schedule the veteran for appropriate 
medical examination with the examiner 
requested to determine whether or not the 
veteran has loss of use of both lower 
extremities such as to preclude 
locomotion without the aid of braces, 
canes, crutches or a wheelchair and, if 
so, the physical cause of such loss of 
use.  The examiner is also requested to 
express an opinion as to whether or not 
the veteran has loss of use of one lower 
extremity along with residuals of organic 
disease such as to preclude locomotion 
without the aid of braces, canes, 
crutches or a wheelchair and, if so, to 
state the medical cause of loss of use of 
the lower extremity and the nature or 
diagnosis of the accompanying organic 
disease.

4.  Schedule the veteran for a personal 
hearing before a DRO.

5.  Review the claims file and ensure 
that  all notification and development 
action required by the Veterans Claims 
Assistance  Act of 2000, Pub. L. No. 106-
475 is completed.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	HOLLY E. MOEHLMANN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


